Citation Nr: 1030375	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for eczema with 
residual scarring, distal posterior left calf.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a lower back condition, 
bulging disc.

5.  Entitlement to service connection for a left elbow condition.

6.  Entitlement to service connection for a right elbow 
condition.

7.  Entitlement to service connection for non-malignant calcified 
right infrahilar lymph node.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to October 
1993 and from July 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2007 rating decision, the RO, in pertinent part, 
granted service connection for eczema with residual scarring, 
distal posterior left calf; left ear hearing loss; right carpal 
tunnel syndrome; left carpal tunnel syndrome; and degenerative 
cervical disc disease (claimed as an upper back condition, 
bulging discs) with cervical herniated nucleus pulposus.  Each 
disability was assigned an initial noncompensable rating, and all 
were made effective from May 18, 2006.  The RO also denied 
service connection for a lower back condition, bulging disc; a 
left elbow condition; a right elbow condition; and non-malignant 
calcified right infrahilar lymph node in this decision.  A 
decision on the issue of entitlement to service connection for 
right ear hearing loss was deferred. 

In an August 2007 rating decision, the RO denied service 
connection for right ear hearing loss.  The Veteran initiated a 
timely appeal on the issues noted above.

In a June 2008 rating decision, the RO awarded a higher initial 
rating for the right carpal tunnel syndrome, left carpal tunnel 
syndrome, and degenerative cervical disc disease with cervical 
herniated nucleus pulposus.  Each disability was assigned a 10 
percent rating effective from May 18, 2006.

In August 2008, the Veteran submitted a statement which was 
accepted in lieu of a VA Form 9, Substantive Appeal.  He did not 
include the issues of entitlement to higher initial ratings for 
the service-connected right carpal tunnel syndrome, left carpal 
tunnel syndrome, and degenerative cervical disc disease with 
cervical herniated nucleus pulposus conditions; hence, those 
issues are not in appellate status.  Thus, while an Appellant 
Brief submitted in July 2010, submitted on behalf of the Veteran, 
appears to indicate that these three issues are currently on 
appeal -they are not.  If the Veteran desires to submit a new 
claim for increased ratings for these three service-connected 
disabilities, he should notify the RO so that proper development 
may take place.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

In August 2008, the RO informed the Veteran that he had a travel 
Board hearing request pending.  In a written statement dated in 
January 2010, the Veteran's representative indicated that the 
Veteran desired to have a hearing by a Veterans' Law Judge (VLJ) 
to be held at his local RO.  Therefore, the case must be remanded 
to the RO to comply with his request.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction (AOJ) 
should schedule the appellant for a 
hearing before a VLJ at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


